Title: From John Adams to F. & A. Dubbeldemuts, 21 June 1781
From: Adams, John
To: Dubbeldemuts, F. & A. (business)



Gentlemen
Amsterdam June 21. 1781

I had, this morning, the Honour of your Letter of the Seventeenth of June, and have read over, attentively, the Papers enclosed.
It does not appear, by the Record of the Tryal that any Person claimed the Vessel, or any Part of the Cargo, on behalf, of the owners; although it appears, by the Protest of the Master that his Mate was Sent, in the Sloop to Charlestown. Nor do I See, in the Papers any Evidence to determine to whom the Cargo belonged, whether to Dutch or English Merchants.
It appears, that the Privateers and their owners, belonged to Charlestown, which is now under the Domination of the English.
From all these Considerations together, I am apprehensive you will find it difficult to obtain a Remedy, as So long a time has elapsed, Since the Transaction.
However, if I can be of any Service to you in this Business, or in the other which you mention, relative to the Vessels recaptured by M. De la Motte Piquet, it will give me particular Pleasure. Your Friend, when ever he Shall be pleased to call upon me, I Shall be very glad to See, and to consult with him, concerning any further Particulars.
I have the Honour to be &c.
